Citation Nr: 1334106	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  08-25 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for traumatic arthritis, status post left wrist fracture (minor). 

2.  Entitlement to a rating in excess of 10 percent for residuals, status post left fifth metatarsal arthroplasty.

3.  Entitlement to a compensable rating for residuals, status post left fifth metacarpal fracture (minor).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to April 1983.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were previously remanded by the Board in March and November 2011 to schedule the Veteran for a hearing.  A Travel Board hearing was held in October 2012.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the service-connected disabilities at issue are more severe than originally contemplated.  He was afforded VA examinations to evaluate the severity of these disabilities in January 2007.  Since then, the Veteran has submitted updated VA treatment records which show continued complaints of pain, including radiating pain, in the left wrist and hand.  The Veteran has also complained of numbness in the left hand.  In addition, these treatment records note that the Veteran has been a paraplegic since February 1987.  

In light of these recently submitted treatment records and the Veteran's testimony regarding increasing impairment, the Board finds that new VA examinations are warranted to take into account the expanded record and to assess the current severity of the Veteran's disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate with the claims file any updated VA treatment records since October 2012 relevant to the Veteran's claims on appeal, to include any such records from the Lake City VA facility.

2.  After completion of the above, the RO should schedule the Veteran for appropriate VA examinations to determine the severity of the disabilities at issue.  It is imperative that the claims file be reviewed in conjunction with the examination.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria.

3.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



